          Case 1:20-cv-12204-WGY Document 8 Filed 03/22/21 Page 1 of 2


                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

                                    )
MARIE C. SHAY,                      )
                  Plaintiff,        )
                                    )        CIVIL ACTION
             v.                     )        NO. 20-12204-WGY
                                    )
BOSTON HOUSING AUTHORITY and        )
HELENE C. MAICHLE, BHA Senior       )
Attorney,                           )
               Defendants.          )
                                    )


YOUNG, D.J.                                                 March 22, 2021

                                     ORDER

     On January 4, 2021, Marie C. Shay was granted leave to proceed

in forma pauperis.    Docket No. 4.     At that time, she was advised that

her complaint is subject to dismissal and she was directed to file an

amended complaint.    Id.   Now before the Court is plaintiff’s amended

complaint.    Docket No. 7.

     Accordingly, it is hereby ORDERED that:

     1.      The Clerk shall issue a summons for service of the amended

             complaint and shall send the summons, a copy of the amended

             complaint, and this Order to the plaintiff, who must serve

             the defendant with these documents in accordance with the

             Federal Rules of Civil Procedure.

     2.      The plaintiff may elect to have service made by the United

             States Marshals Service.    If directed by the plaintiff to

             do so, the United States Marshals Service shall serve the

             above-referenced documents and this Order upon the
          Case 1:20-cv-12204-WGY Document 8 Filed 03/22/21 Page 2 of 2


           defendant, in the manner directed by the plaintiff, with

           all costs of service to be advanced by the United States.

           Plaintiff is responsible for providing the United States

           Marshal Service with all necessary paperwork and service

           information.

     3.    Plaintiff shall have 90 days from the date of this Order to

           complete service.


SO ORDERED.


                                        /s/ William G. Young
                                       WILLIAM G. YOUNG
                                       UNITED STATES DISTRICT JUDGE




                                      [2]
